Title: From Thomas Jefferson to Joseph Crockett, 25 December 1780
From: Jefferson, Thomas
To: Crockett, Joseph



Sir
Richmond December 25th. 1780

This will be handed you by Colo. George Rogers Clarke, whose orders you will be pleased to receive in future as it is become necessary that your regiment should proceed to act under him to the westward. He will settle with you the time of your marching for Pittsburg and deliver to you the necessary money for subsisting your men to that place. I am sir, Your very hble servant,

T.J.

